
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1380
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Barrett of South
			 Carolina submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Applauding the State of Arizona for
		  asserting its 10th Amendment rights, protecting its citizens, and safeguarding
		  its jobs, and calling upon the Administration to act immediately to enforce our
		  Nation’s immigration laws.
	
	
		Whereas the 10th Amendment to the Constitution provides as
			 follows: The powers not delegated to the United States by the
			 Constitution, nor prohibited by it to the States, are reserved to the States
			 respectively, or to the people.;
		Whereas citizens of the United States should not have to
			 wait for the Federal Government to enforce laws that are already on the
			 books;
		Whereas it is a violation of section 275(a) of the
			 Immigration and Nationality Act unlawfully to enter into the United
			 States;
		Whereas the State of Arizona, due to lack of action on the
			 part of the Federal Government, has taken on the task of fighting illegal
			 immigration in that State;
		Whereas, on April 23, 2010, the Governor of Arizona signed
			 into law SB 1070, the Support Our Law Enforcement and Safe Neighborhoods
			 Act;
		Whereas this law makes it a violation of Arizona State law
			 for individuals to be in that State without proper documentation; and
		Whereas the bill protects against racial profiling and
			 discrimination by stating that the State may not consider race, color or
			 national origin in implementing the requirements of the Support Our Law
			 Enforcement and Safe Neighborhoods Act: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the State
			 of Arizona for asserting its 10th Amendment rights, protecting its citizens,
			 and safeguarding American jobs; and
			(2)calls upon the
			 Administration to act immediately to enforce our Nation’s immigration
			 laws.
			
